Title: [October 1771]
From: Washington, George
To: 




Octr. [1]. Dined at Upper Marlborough & reachd home in the Afternoon. Mr. Wormley—Mr. Fitzhugh, Mr. Randolph, Mr. Burwell, & Jack Custis came with me. Found Mr. Pendleton here.


   
   Upper Marlboro was a small tobacco town on the western branch of the Patuxent River in Prince George’s County, Md., about halfway between Annapolis and Mount Vernon. In 1775 it was described by a visitor as “a very pleasant” place, “containing about a Dozen very neat houses & 3 or 4 stores” (HONYMANPhilip Padelford, ed. Colonial Panorama 1775: Dr. Robert Honyman’s Journal for March and April. San Marino, Calif., 1939., 4).



   
   Atty. Gen. John Randolph of Williamsburg and Edmund Pendleton (1721–1803) of Caroline County were retained by GW about this time to act with James Mercer of Fredericksburg as attorneys for the Custis estate in a suit that was apparently to be heard in the General Court at Williamsburg between 10 and 15 Oct. The case involved an old claim against the family for payment of a substantial sum of money allegedly owed to descendants of an illegitimate daughter of Daniel Parke (1669–1710), Jacky and Patsy Custis’s great-grandfather. That dispute, which had been going on for more than 50 years, would continue for at least a few more years, but the plaintiffs would never obtain a final judgment in their favor (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 345; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 2:281–91, 298–301, 3:225–27, 282, 335).



   
   John Randolph had attended the races in Annapolis with his daughters, traveling there on board the armed schooner Magdalen (Va. Gaz., P&D, 17 Sept. 1771).



 



2. Mr. Pendleton went away after Breakfast. The other Gentlemen Stayd all day.
 


3. The Gentlemen went away after Breakfast & I rid by the Ferry Plantation to the Mill. Doctr. Rumney dind & lodgd here.
 


4. Rid to the Mill—Doeg Run, & Muddy hole. Captn. Oliffe dind here, and Mr. Robt. Rutherford Sup’d.


   
   John Oliffe of Norfolk was a sea captain who sailed frequently from Virginia to the West Indies and the British Isles. He married Mrs. Anne Knight at Norfolk in 1769 (LOWER NORFOLKEdward W. James, ed. The Lower Norfolk County Virginia Antiquary. Vols. 1–5. 1895–1906., 4:61).



 


5. Went a hunting with Jacky Custis but found nothing. Came home by the Mill. Mr. Rutherford went away after breakfast & Captn. Oliffe dind here.
 


6. At home all day. Captn. McCarty & wife Mr. Piper Captn. Oliffe & Polly Brazier dind here. The 3 first Went away after Dinner.
 


7. Rid by the Ferry Plantation to the Mill Captn. Oliffe & Polly Brazier here.
 


8. Went a hunting in the Neck and Catchd a Dog fox. Then went to the Plantn. there & came home to Dinr.
 


9. At home in the Afternoon. Rid to the Mill in the forenoon.
 


10. At home all day. Captn. Crawford came here in the Afternoon.

	
   
   William Crawford had surveyed the lands between the Great and Little Kanawha rivers for the Virginia Regiment, and he was now bringing in his rough field notes from which finished drafts were to be made with GW’s help (Crawford to GW, 2 Aug. 1771, DLC:GW). When the two men completed that task several days later, there were 10 surveys covering 61,796 acres, less than a third of the 200,000 acres that, according to the order of the council, had to be included in 20 surveys (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:438–39). But Crawford reported that few of the tracts could be much “enlarged with rich Land” because the countryside was “generally so Craggy, Steep, and Rocky” that fertile farming areas could be found only in isolated narrow strips along the rivers and creeks (Crawford’s surveys, nos. 2–10, dated June 1771, are in DLC:GW; a copy of his first survey, dated June 1771, is at the University of Pittsburgh). Besides the surveys for the Virginia Regiment, Crawford apparently brought GW a personal survey for a 515–acre tract on the Ohio near

Captina Creek (survey, 20 June 1771, DLC:GW) and one for some land about 16 miles from Fort Pitt (Crawford to GW, 2 Aug. 1771, DLC:GW).



 


11. Still at home all day Plotting & Measuring the Surveys which Captn. Crawford made for the Officers & Soldiers.
 


12. At home on the same business. Doctr. Craik came in the Afternoon.
 


13. About the same business. Mr. John West came to Dinner.
 


14. Ditto—Ditto. Doctr. Craik went away after Breakfast & Mrs. Barnes came. Mr. Manley dind here & Val. Crawford came sick at Night.

	
   
   Harrison Manley apparently came to Mount Vernon today to ask GW to handle some personal business for him in Williamsburg, where GW was soon to go. GW agreed, undertaking to obtain copies of some legal documents that Manley wanted and to take a sum of money for him to the treasurer of the colony (GW to Manley, 13 Nov. 1771, DLC:GW).



 


15. At home about this Work. Doctr. Rumney came in the Afternoon.
 


16. Ditto—Ditto. Mr. West & Doctr. Rumney went away after Dinner.
 


17. Rid to the Ferry Plantn. & Mill after Breakfast. Captn. Crawford went to Doctr. Craiks after Dinner.
 


18. Went into the Neck & run some Lines there. Captn. Crawford came in the Afternoon.
 


19. Rid to Muddy hole Doeg Run & Mill.
 


20. At home all day. Mr. James Adam dined here.


   
   James Adam brought GW £41 6d. cash, part payment from Robert Adam & Co. for the flour that GW had sold the firm earlier in the year (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 345).



 


21. Rid to the Mill. Mr. Ross dind here.


   
   Hector Ross brought another £100 from Robert Adam & Co. in payment for flour (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 345).



 



22. Rid to the Mill again. Captn. Crawford & his Brothr. returnd home. Mr. Jno. Smith of westmoreld. came in the Aftern.


   
   Before William Crawford left Mount Vernon, GW paid him £41 14s. 4d. on account of the officers and soldiers of the Virginia Regiment and, on his own account, “5 half Joes,” gold Portuguese coins worth a total of £11 10s. Virginia currency (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 345).



   
   John Smith of Cabin Point was returning to Frederick County to obtain permission from the magistrates there to inoculate Samuel Washington and his family, but he died before he could do so. GW later wrote Samuel it was fortunate that Smith had not begun inoculating, “for I was morally sure he could not live to carry you through it. . . . What a madman must he have been to quite his house and friends in pursuit of so vain a shadow? To persist in it to the last argues something of insanity” (6 Dec. 1771, except, Parke-Bernet Galleries Catalogue, 11 June 1941, Item 578).



 


23. After dinner set of for Williamsburg and lodgd at Mr. Lawson’s. Left Mr. Smith & Mrs. Barnes at Mt. Vn.


   
   GW was going to Williamsburg to give the council a list of 81 members of the Virginia Regiment who had presented him with claims under the Proclamation of 1754 and to petition the councillors to devise a system for distributing the 200,000 acres among the claimants (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:438–39).



 


24. Reachd my Mothers to dinner, & lodgd afterwards at Colo. Lewis’s.
 


25. At my Mothers all day having lost my Horses. Spent the Eveng. at Weedons.
 


26. At Colo. Lewis’s all day—Mr. Wormely & others dining there.
 


27. Continued on to Williamsburg having found my Horses. Dined at Caroline Ct. House & lodgd at Hubbards.
 


28. Breakfasted at Todds bridge, dind at Ruffins, and lodgd at Colo. Bassetts.
 


29. Reach’d Williamsburg before Dinner. And went to the Play in the Afternoon.

   
   
   About four weeks before GW arrived in town, Christiana Campbell had moved again, this time to Waller Street behind the Capitol, and in a newspaper advertisement she had announced that “I shall reserve Rooms for the Gentlemen who formerly lodged with me” (Va. Gaz., P&D, 3 Oct. 1771). But for the first time in ten years, GW did not stay with her. He chose, instead, to lodge with John Carter, a well-established merchant who ran a general

   

store next door to the Raleigh Tavern and who at this time lived in a house directly across the street from the Raleigh (Va. Gaz., P&D, 6 Feb. 1772). Carter had not advertised rooms for rent, but he, like several merchants and craftsmen in town, was apparently supplementing his income by lodging visitors in his house during public times (GIBBSPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 133).


   

   
   The play was performed by the American Company of Comedians, which had again returned to Williamsburg from Annapolis (RANKINHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960., 164).



 


30. Dined at the Speakers and went to the Play in the Afternoon.
 


31. Dined at the Governors & went to the Play.


   
   John Murray, earl of Dunmore (1732–1809), successor to Lord Botetourt as governor of Virginia, had taken his oath of office before the council 25 Sept. 1771 (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:430–31). A Scottish peer, he had sat in Parliament for several years and for 11 months before coming to Virginia had been governor of New York.



